In an action to rescind contracts of purchase and sale of real property and'to recover the moneys paid thereon, the plaintiff appeals from (1) the order denying plaintiff's motion for summary judgment; (2) the resettled order granting defendant’s cross-motion for summary judgment; and (3) the judgment dismissing the complaint and granting judgment in favor of defendant on its counterclaim for the unpaid balance of the purchase price. The judgment and orders from which appeals are taken are affirmed, with ten dollars costs and disbursements. No opinion. Hagarty, Carswell, Davis and Adel; JJ., concur; Lazansky, P. J., dissents on the ground that the defendant was not entitled to recover on its counterclaim, having itself been in default.